Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Patricia Griffieth Flanigan appeals the district court’s order granting Fayetteville State University’s motions to dismiss her *506harassment and retaliation claims, brought pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17 (2012). We have considered the parties’ arguments and discern no reversible error. Accordingly, we affirm the district court’s judgment. Flanigan v, Fayetteville State Univ., Nos. 5:15-cv-00448-FL, 5:15-cv-00527-FL, 2016 WL 224107 (E.D.N.C. Jan. 19, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED